Citation Nr: 0720467	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for arthritis, hypertrophic, of the lumbosacral 
spine.

2.  Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The veteran appears to have raised the issue of entitlement 
to service connection for a rash on his palms and feet.  As 
this matter has not been procedurally developed for appellate 
review, the Board refers it back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's arthritis, hypertrophic, of the lumbosacral 
spine has a moderate affect on his motion, with forward 
flexion of 45 degrees, and moderate pain on motion.

2.  The evidence does not show that the veteran has 
irreducible large or thrombotic hemorrhoids with excessive 
redundant tissue and frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for arthritis, hypertrophic lumbosacral spine have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.4, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (effective prior to September 26, 2003); 
Diagnostic Code 5237 (effective September 26, 2003). 

2. The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.114, DC 7336 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

II.	Arthritis, Hypertrophic Lumbosacral Spine

The veteran's service medical records show treatment during 
active duty for chronic low back strain in December 1961, 
October and November 1971, and April 1972.  Consequently, a 
March 1975 rating decision granted service connection and 
assigned a noncompensable disability rating for arthritis, 
hypertrophic, small spur L-4 lumbosacral spine.  In February 
1997, the veteran filed a claim for an increased rating.  In 
a June 1997 rating decision, the RO assigned a 10 percent 
rating effective April 16, 1991 and increased that rating to 
20 percent effective February 26, 1997.  The veteran appealed 
that decision by submitting a VA Form 9 in May 2004.  

At the time the veteran filed his claim, VA evaluated his 
lumbosacral strain disability under Diagnostic Code (DC) 
5295, which provides a 20 percent rating for lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion; and a 40 percent rating for severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295.

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.

The Board observes that the Rating Schedule does not define 
the words "slight," "moderate and "severe."  However, the 
Rating Schedule provides some guidance by listing normal 
ranges of motion of the thoracolumbar spine to be 90 degrees 
of flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The Board also notes that amendments to the criteria for 
rating disabilities of the spine occurred on two occasions.  
The Board considers the claim in light of both the former and 
revised scheduler rating criteria to determine whether the 
veteran's lumbosacral strain disability warrants an increased 
evaluation.  As discussed below, however, only one amendment 
pertains to the veteran's lumbosacral strain.  VA's Office of 
General Counsel determined that the amended rating criteria 
apply only for periods from and after the effective date of 
the regulatory change, and only if they are favorable to the 
claim.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

Effective September 26, 2003, VA revised the rating schedule 
again concerning diseases and injuries to the spine.  The 
General Rating Formula for Diseases and Injuries of the Spine 
assigns a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, DC 5237 (2006).

Analyzing the old criteria, the Board finds that the 
veteran's arthritis of the lumbosacral spine does not meet 
the criteria for a 40 percent rating under DC 5295.  The 
Board notes that competent medical evidence fails to show 
that the veteran has severe symptoms of arthritis of the 
lumbosacral spine.  In this regard, post-service medical 
records do not indicate listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  

For example, the April 2003 compensation examination notes 
that the veteran's arthritis of the lumbosacral spine 
demonstrated forward flexion of 30 degrees, extension of 25 
degrees, lateral bending of 20 degrees, and lateral rotation 
of 10 degrees.  See Schedule for Rating Disabilities 
effective September 26, 2003, Plate V. 68 Fed. Reg. 51,458 
(Aug. 27, 2003).  The examiner opined that the veteran's 
expected range of motion would be 45 degrees but for his 
habitus and obesity.  Based on these findings, the veteran's 
chronic lumbosacral strain disability causes moderate 
limitation of motion and therefore, does not warrant an 
evaluation greater than 20 percent under DC 5292.

Under the amended criteria, the veteran's arthritis of the 
lumbosacral spine clearly demonstrates forward flexion 
greater than 30 degrees.  The veteran's post-service medical 
records also make no reference to evidence of favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, DC 5237 (2006).  Although the veteran's range of 
motion decreased since his compensation examination in May 
1997 from 60 degrees to 45 degrees in April 2003, the 
severity of his condition does not warrant a higher rating 
under the newly revised General Rating Formula for Diseases 
and Injuries of the Spine.  In this regard, the examiner 
diagnosed the veteran with progressive low back pain with 
episodic right leg pain, tingling, numbness secondary to 
degenerative disc and joint disease.

The Board also finds that the veteran's arthritis of the 
lumbosacral spine does not warrant an evaluation greater than 
20 percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  In this regard, the veteran experienced pain at 30 
degrees but the examiner observed no painful motion, 
splinting, or grimacing.  Indeed, the April 2003 compensation 
examination of the veteran's back revealed mild point 
tenderness at the approximate L4 level with no fixed 
deformities or postural abnormalities.  

In short, medical evidence does not support a 40 percent 
evaluation based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbosacral spine.  
Id.  Extensive testing, rather than supporting the veteran's 
claim, provides highly negative evidence against this claim. 

The veteran's arthritis, hypertrophic lumbosacral spine 
disability does not meet the criteria for an evaluation in 
excess of 20 percent.  As the preponderance of the evidence 
is against the veteran's claim, the doctrine of reasonable 
doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

II.  Hemorrhoids

VA evaluates hemorrhoids under Diagnostic Code (DC) 7336.  
Under DC 7336, a zero percent evaluation is warranted when 
hemorrhoids are mild or moderate.  A 10 percent evaluation is 
warranted when they are large or thrombotic, irreducible, 
with excessive redundant tissue and frequent recurrences.

VA also afforded the veteran a compensation examination for 
his hemorrhoid disability in April 2003.  The examiner found 
good sphincter tone with a left anterolateral hemorrhoidal 
tag, which is quite large and the source of his bleeding.  
The examiner also found a normal lumen, no fissures, and no 
internal hemorrhoids.  The veteran received a diagnosis of 
hemorrhoidal disease with a left anterior hemorrhoidal tag 
that causes bleeding.  However, there is no evidence that the 
veteran's hemorrhoids are large or thrombotic, irreducible 
with excessive redundant tissue or frequent recurrences.  In 
addition, the veteran's condition does not warrant surgery 
but he does use hydrocortisone rectal foam as needed.  VA 
outpatient treatment records make no reference to any 
complaints, treatment, or diagnoses of hemorrhoids since 
service.  Hence, the veteran does not meet the criteria for a 
10 percent evaluation since his symptoms are mild or moderate 
and VA outpatient treatment records show he did not have any 
flare-ups that would cause his hemorrhoids to be large, 
thrombotic, or irreducible.  

Hence, the veteran's hemorrhoid disability does not meet the 
criteria for a compensable disability rating.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). 
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule. 
VAOGCPREC 6-96.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO in October 2002 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claims; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested him 
to provide any evidence in his possession that pertains to 
the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, including two 
hearings, he is found to be reasonably expected to understand 
from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA afforded the veteran two compensation examinations 
to determine the severity of his lumbosacral spine and 
hemorrhoid disabilities, both of which appear adequate for 
rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
arthritis, hypertrophic lumbosacral spine is denied.

Entitlement to a compensable disability rating for 
hemorrhoids is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


